Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

DAVID E. SANDBERG,              )
                                )                       Supreme Court No. S-14759
             Appellant,         )
                                )                       Superior Court No. 4FA-08-02842 CI
       v.                       )
                                )                       OPINION
BRIANNA E. SANDBERG,            )
(n/k/a Brianna E. Whitney)      )                       No. 6889 – April 11, 2014
                                )
             Appellee.          )
_______________________________ )

              Appeal from the Superior Court of the State of Alaska,

              Fourth Judicial District, Fairbanks, Robert B. Downes, Judge.


              Appearances: Thomas R. Wickwire,                       Fairbanks, for

              Appellant. No appearance by Appellee.


              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen,

              and Bolger, Justices.


              STOWERS, Justice.


I.    INTRODUCTION
              The superior court granted Brianna Sandberg’s A laska Civil Rule 60(b)(6)
motion to vacate a divorce settlement agreement, valued and divided the couple’s
property, and ordered David Sandberg to pay Brianna’s attorney’s fees. In granting
Brianna’s Rule 60(b)(6) motion, the superior court found that Brianna was mistaken in
her belief at the time of the parties’ settlement agreement that the marital home was
David’s property. David appeals.
             No facts in this record support the superior court’s finding that Brianna
mistakenly believed she held no ownership interest in the couple’s marital home. We
therefore reverse and remand the case for the superior court’s reconsideration of
Brianna’s Rule 60(b)(6) motion. We address David’s arguments on the valuation and
division of property with the understanding that these arguments may be mooted by the
superior court’s resolution of Brianna’s Rule 60(b)(6) motion on remand. Because we
reverse the court’s ruling on Brianna’s Rule 60(b) motion, we also vacate the superior
court’s attorney’s fee award.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             David Sandberg and Brianna Sandberg (now known as Brianna Whitney)
married in 2002 in Fairbanks. The parties have two children, born in 2004 and 2006.
David also adopted Brianna’s son from a previous relationship. Throughout the marriage
David was the primary income earner, while Brianna cared for the children at home.
             1.      The Blackberry Drive house
             Before the parties were married, David began constructing a house on a 1.5­
acre lot on Blackberry Drive in Fairbanks. David had an agreement with the former lot
owner whereby he acquired one lot and purchased an adjacent 1.5-acre lot. At the time
of their marriage in 2002, the house was roofless and not yet inhabitable. David
continued to work on the house throughout the parties’ marriage. David did the majority
of the work involved in building the house, but he acknowledged that “there was some
marital effort put into” the house, and Brianna also testified that she did some work on
the house both in its construction and decoration. In October 2006 the parties moved
into the house, which was then livable although not fully complete.
             The parties continued to live in the house until they separated and Brianna
left the home in late 2008.       After their separation, David continued to make

                                          -2-                                     6889

improvements and repairs. He estimated that his additional, post-divorce work had
increased the value of the home by approximately $19,000. David also continued to pay
property taxes after the divorce.
              In May 2011, during the course of the Rule 60(b) litigation, the court
granted Brianna’s motion for possession of the marital home. At that time the water
system needed repair. At trial in August 2011, Brianna and her fiancé testified that they
were working on that repair.
              2.     Brianna’s mental and physical health
              Brianna has suffered from depression since at least 2004, about six months
after the birth of her second child, and she took prescribed medication for this condition.
In spring 2008 she was under a lot of stress because her relationship with David was
strained and because a close friend had recently committed suicide. Around this same
time, she began experiencing a variety of physical ailments, including abdominal pain,
nausea, vomiting, and headaches. Brianna had her gallbladder removed in May 2008,
and she underwent a partial thyroidectomy in July 2008. In addition, she suffered from
a “diffuse rash” and was diagnosed with cutaneous mastocytosis. Despite this diagnosis,
her medical providers were not able to determine the source of all of her symptoms, nor
were they able to develop an effective treatment plan to relieve those symptoms. In
October 2008 Brianna was referred to the University of Washington Medical Center in
Seattle for a bone marrow biopsy, the results of which were inconclusive.
              Brianna’s illnesses and the uncertainty of her diagnosis caused her
significant anxiety. She testified that after her October trip to Seattle did not result in a
clear diagnosis, she “spiraled more and more into . . . feeling really depressed, feeling
really hopeless, feeling really scared.”




                                            -3-                                        6889

              3.     Brianna’s second trip to Seattle and return to Fairbanks
              In early November 2008 Brianna made a second visit to Seattle. Brianna
testified that the purpose of the visit was to “find some better medical care and . . . just
take a break for [her] mind for a week or two” to relieve the stress and anxiety resulting
from her illness and uncertain diagnosis. Before she left she told David that she wanted
a legal separation and perhaps also wanted to see other people. She arranged to stay in
Seattle with a man she had met during her first visit in October with whom she had been
corresponding. Shortly after Brianna arrived in Seattle, she received divorce papers from
David. She quickly ran out of the money she had brought with her and did not have
access to any other marital funds.1 Brianna testified that she felt stuck in Seattle because
she had no money and did not have a return ticket home. She remained in Seattle for
four months; she testified that during this time “I got so sick, I was so scared, I didn’t
know when I’d talk to my kids again and I just couldn’t function at all.”
              In March 2009 Brianna returned to Fairbanks. David and the children
moved out of the house before Brianna arrived and she moved in. Brianna testified that
she had difficulty living at the house alone because she did not have a vehicle, she lacked
sufficient heating fuel, and she quickly ran out of food. Further, upon her return to
Fairbanks she felt she had “no support system anymore because [she had] been
completely ostracized” from family and friends.
              In mid-March the superior court granted David’s motion for temporary
orders, awarding David primary physical custody of the children and sole use of the
family home. As a result Brianna departed the home in late March. Before doing so she
negotiated with David’s attorney, John J. Connors, to receive a $3,000 advance on the



       1
            In January 2009 Superior Court Judge Robert B. Downes ordered that
David send two interim payments to Brianna in the amounts of $300 and $400.

                                            -4-                                       6889
divorce settlement, as well as possession of the parties’ Ford Expedition vehicle. After
leaving the home, she used $500 of the $3,000 advance to pay for “a few months [of]
rent with a roommate.”
              Brianna visited a health clinic in March 2009 with a variety of symptoms
apparently caused by a flare-up of her cutaneous mastocytosis, but by April her health
had improved and she found a job as a waitress. However, by June she had to leave her
job because she “started to get really sick” again and had been missing days at work.
               On May 28, 2009, Brianna admitted herself to Fairbanks Memorial
Hospital for four days due to anxiety. Brianna testified that throughout the summer of
2009, after leaving her job at the restaurant, she “was basically homeless,” staying with
friends, in her car, or at a rescue mission.
       B.     Proceedings
              1.     The initial settlement agreement
              David filed for divorce in November 2008. Between January and March
2009, Connors prepared a first draft of a settlement agreement between David and
Brianna. When she returned to Fairbanks in March, Brianna read the draft agreement
and asked that several modifications be made. Connors prepared a second draft, and
again Brianna requested changes. When the parties reached the third and final draft,
Brianna sat in Connors’s office and read through the agreement before signing it.
Brianna testified that throughout the drafting and negotiation process she did not consult
with an attorney of her own.
              According to Connors, during the drafting and negotiations Brianna’s
demands “primarily focused on obtaining money quickly,” and she proposed that she
receive David’s interest in his 401(k) retirement account. He stated that Brianna “was
adamant about what she wanted and [that she] needed the money as soon as possible,”
and she “would not sign the agreement unless it met her requests.” Further, Connors

                                               -5-                                  6889

stated that he “never had a suggestion or indication that [Brianna] did not understand the
consequences of the agreement she participated in drafting.”
              Sandra Mayo, Connors’s paralegal, testified that she spoke with Brianna
over the phone and at Connors’s office several times to discuss the settlement agreement.
During the meetings at the office, Brianna “was always clear-eyed,” “very presentable,”
and “knew what she had wanted.” In particular, Brianna was “adamant” that the
agreement not require her to pay child support. Mayo also testified that Brianna
“believed that she would get [David’s] retirement [money] and [David] would get the
house.” Brianna “didn’t care about what the house was[,] . . . she wanted cash so she
[could] live and go to school, [and do] what she needed to do.”
              David testified that during the negotiations he never claimed the house was
his separate premarital property. He testified that he and Brianna “talked over and over
about the house and . . . in her opinion, it was something that [he] should keep because
at the time, she [wanted] to move on.” Further, David testified that Brianna told him that
“you should have the house because you have the kids, [and] it would be good for the
children to stay in the house because that’s what they’re used to.”
              Brianna testified that the parties never discussed the legal status of the
house during their negotiations. She testified that although neither David nor his
attorney ever told her that the house was David’s premarital property, David “insinuated
it throughout the entire paperwork.” She also testified that, at the time of the settlement,
she “knew [the house] was marital property because I knew we built it together, but . . . I
think David made it sound like it was his separate property.” Further, at the time of the
settlement she had “no idea” whether the fact that the house was titled only in David’s
name had any effect on its legal status.
              Brianna signed the settlement agreement on May 15, 2009; David signed
it on May 26. The agreement stated that David would be awarded the house, which it

                                            -6-                                       6889

identified as “a residence solely titled in David’s name, valued at approximately
$105,000.”2 David was also awarded a 1993 Ford truck, a 1999 Chrysler van,3 and a
snowmobile. Brianna was awarded a 1998 Ford Expedition and David’s 401(k)
retirement balance as of December 2008 (the approximate date of their separation), an
amount of “approximately $32,936.18.”4 The settlement agreement stated that the 401(k)
payment “is specifically in exchange for [Brianna’s] knowing waiver of any and all
claims against the residence/real property, any marital property described [in the
agreement] and in full satisfaction of Brianna’s claim for spousal support.” The
settlement provided that David would pay Brianna’s outstanding medical bills up to an
amount of $6,470. The parties agreed to share legal custody of the three children, with
David having physical custody during the school year. There was no provision for child
support, but David was to receive the federal income tax deduction for all three children,
as well as apply for and manage the children’s Alaska Permanent Fund Dividend checks.
              On August 26, 2009, the parties appeared before Standing Master
Alicemary L. Rasley. David was represented by counsel; Brianna proceeded pro se.
David’s attorney, addressing David, summarized the parties’ settlement agreement as
follows: “You’re going to have the real estate — that is, your house and also the vacant
lot that you owned before marriage and [Brianna is] going to get . . . the liquid asset



       2
              David testified that the parties did not have the house appraised and that he
arrived at the stated value of $105,000 by taking “a stab at it, really . . . based on some
of the houses around us.”
       3
              David later gave the Chrysler van to Brianna.
       4
             Brianna testified that after taxes and after deducting her portion of a marital
debt on the parties’ van and the $3,000 advance she had earlier received, she ultimately
received a payment of “approximately $22,000.” In the court’s final order, it valued the
payment at $32,936.00 or $24,523.69 net received.

                                            -7-                                       6889

which is your 401(k).” The parties agreed that the court should adopt the marital
property and debt agreement. A decree of divorce was issued on August 31, 2009.
             Brianna testified at a later hearing on her Rule 60(b) motion that she
received the settlement check in October 2009 and used the money to pay attorney’s fees
(for her Rule 60(b) attorney), as well as to pay back debts she had incurred over the
previous months.
             2.     Brianna’s Rule 60(b) motion
             In January 2010 Brianna, now represented by counsel, submitted a
Rule 60(b) motion to vacate the parties’ settlement agreement. She argued that when she
returned to Fairbanks in March 2009 she was very ill and had no source of income or
support. She alleged that when she signed the settlement agreement two months later,
she “was still suffering from deteriorated health, was mentally unable to comprehend
what she was signing, and was no longer able to hold out for an equitable division of
property.” Further, she argued that “[r]eview of the settlement agreement indicates that
[David] received all of the marital assets, including the home and land . . . while
[Brianna] received an inequitable award of a portion of [David’s] 401K.” Brianna
argued that she should be granted relief from the settlement agreement under Rule
60(b)(1) because of her own “mistake or inadvertence”; under Rule 60(b)(3) because of
David’s “misrepresentation”; or under Rule 60(b)(6) because “the court is granted the
authority to vacate judgments whenever such action is necessary to accomplish justice.”
             In his opposition to Brianna’s Rule 60(b) motion, David argued that the
agreement was fair to Brianna, that she actively participated in the negotiations of the
agreement, and that she was fully cognizant of the terms of the agreement.
             Beginning in June 2010, the superior court held a series of hearings on
Brianna’s Rule 60(b) motion, during which the court heard testimony concerning the
circumstances leading up to the parties’ settlement agreement. Both parties were

                                          -8-                                     6889

represented by counsel. In March 2011 the court issued an order granting Brianna’s
Rule 60(b) motion and vacating the settlement agreement. The court found that Brianna
“may be” entitled to relief under 60(b)(1), but that “[e]ven if Brianna was not entitled to
relief under Civil Rule 60(b)(1), the extraordinary circumstances of this case entitle
Brianna to relief . . . under Civil Rule 60(b)(6).”5
              First, with respect to Rule 60(b)(1), the superior court found that Brianna
was mistaken in her belief that “the parties’ marital home was David’s separate
property.” As a result of this mistake, “the settlement agreement did not equally divide
the assets and debts of the marriage.”
              With respect to Rule 60(b)(6), the court found that “[a]lthough not all of the
equitable factors need be present for the court [to] set aside a final property division, all
factors are found here.” First, the court found that “the fundamental, underlying
assumption of the dissolution agreement has been destroyed” because when the parties
signed the agreement “at least Brianna believed that she held no interest in the house,”
when in fact the house had been “transmuted into marital property during the parties’
marriage.” Second, the agreement was “poorly thought out by Brianna” because at the
time of the agreement she “desperately needed money from the settlement to provide for
her immediate basic needs.       She was homeless and unemployed, physically and
emotionally unstable, and with limited financial and emotional support.” Third, the
agreement “was reached without the benefit of counsel” on Brianna’s side. Fourth, “the
property in dispute [the house] was the parties’ principal asset.” The court commented




       5
              The court found that Brianna was not entitled to relief under Rule 60(b)(3)
because “[a]lthough David held an incredible amount of leverage during negotiation and
took advantage of Brianna’s hardship, his actions alone did not constitute fraud or
misrepresentation.” Brianna does not appeal this finding.

                                            -9-                                        6889
that it “grants Brianna’s Rule 60(b) motion with reluctance[,] but the circumstances of
the settlement are severe in respect to Brianna’s situation.”
              David filed a motion to reconsider that the court denied in April 2011. In
May 2011 the court granted Brianna’s motion for possession of the marital home during
the pendency of the action.
             3.     The trial and final order
             Following the court’s vacating of the settlement agreement, the parties were
unable to reach a new agreement concerning the property division. The court held a
three-day trial in August 2011, during which it heard additional testimony concerning
Brianna’s health and the status of the home, as well as testimony concerning the parties’
relative contributions to the maintenance of the home following the separation. In March
2012 the court issued findings of fact and a final order regarding the property
distribution, incorporating by reference its previous order granting the Rule 60(b)
motion. The court “conclude[d] that [Brianna’s] earning capacity and her current
personal situation require[] an unequal division of property, in lieu of alimony.”
             The court determined that the house was the parties’ principal asset and
ordered that the house should be sold to a third party, with David receiving 40 percent
of the net proceeds and Brianna 60 percent.6 Further, the court found that “the parties
have both done post-separation work on the house, and that any work done on the house
that augmented the value of the house . . . will be left untouched by the court because of
the difficulty in figuring out the proportionate shares of the work and the valuation



      6
             The court found that the “value of this property is the subject of some
speculation, but because the court concludes it should be sold, the value will be
determined by the sale price. It appears it is worth about $120,000 to $150,000, as that
was the value at the time of the trial (by virtue of the estimates of the parties and the
other evidence).”

                                          -10-                                       6889

(assuming [Brianna] was able to repair the septic system).” The court also found that the
“benefit [David] received from living in the house [following the separation] balances
against the amounts he put into improving the house when he lived in the house.”
             Finally, the court ordered that “[b]ecause of the disparity of the incomes of
the parties, [David] will pay [Brianna] the sum of $7,000.00 towards her attorney’s fees,
which are represented to be approximately $25,000.00.”
             David appeals, arguing that Brianna’s agreement to the property settlement
was voluntary and fair and that the court erred both in its property valuation and in its
award of attorney’s fees. Brianna has not participated in this appeal.
III.     STANDARD OF REVIEW
             We review a trial court’s grant of a Rule 60(b) motion for an abuse of
discretion.7 We review the factual findings underlying the superior court’s decision for
clear error.8 “The clearly erroneous standard, as we apply it, means something more than
merely showing it is more probable than not that the trial judge was mistaken. We must
be convinced, in a definite and firm way, that a mistake has been committed.”9




         7
             Hopper v. Hopper, 171 P.3d 124, 128 (Alaska 2007) (citing McGee v.
McGee, 974 P.2d 983, 987 (Alaska 1999)). The one exception is our review of a
Rule 60(b)(4) motion, which we review de novo, Leisnoi, Inc. v. Merdes & Merdes, P.C.,
307 P.3d 879, 884 (Alaska 2013); however, there is no Rule 60(b)(4) issue before us on
appeal.
         8
Wilson v. Wilson, 271 P.3d 1098, 1102 (Alaska 2012) (“Although a
superior court’s decision is reviewed . . . for abuse of discretion, the court should make
appropriate findings of fact supporting its decision, which are reviewed . . . for clear
error.”).
         9
             Alaska Foods, Inc. v. Am. Mfrs. Mut. Ins. Co., 482 P.2d 842, 848 (Alaska
1971).

                                          -11-                                      6889

              The superior court exercises broad discretion in property division cases.10
When faced with a marriage of long duration where parties have commingled assets,
property division in divorce proceedings consists of three steps: (1) characterizing the
property available for distribution, (2) valuing the property, and (3) equitably allocating
those assets between the parties.11 If the superior court makes legal determinations on
the character of the property available for distribution, we review those legal
determinations de novo, using our independent judgment.12 “Otherwise, we review a
trial court’s determinations as to property available for distribution under the abuse of
discretion standard.”13 The trial court’s valuation of the available property is a question
of fact; we upset the court’s factual findings on appeal only if there is clear error.14
Finally, “[w]e review a trial court’s equitable division of marital property under the
abuse of discretion standard; we will not disturb it unless the result is clearly unjust.”15




       10
               AS 25.24.160(a)(4); Moffitt v. Moffitt, 749 P.2d 343, 346 (Alaska 1988).
       11
              Beals v. Beals, 303 P.3d 453, 459 (Alaska 2013).
       12
               Id.; see also Lewis v. Lewis, 785 P.2d 550, 555 (Alaska 1990) (“Whether
or not a particular piece of property is a marital or premarital asset is in large part a legal
determination, involving the interpretation of AS [25.24.160(a)(4) ], and applying legal
principles to the facts of the case.” (citations and internal quotation marks omitted)).
       13
              Doyle v. Doyle, 815 P.2d 336, 368 (Alaska 1991) (citing Moffitt, 749 P.2d
at 346).
       14
              Beals, 303 P.3d at 459.
       15
Will. v. Williams, 252 P.3d 998, 1004 (Alaska 2011) (citing Walker v.
Walker, 151 P.3d 444, 447 (Alaska 2007)).

                                             -12-                                        6889

IV.	   DISCUSSION
       A.	    The Superior Court’s Factual Findings Underlying The Grant Of
              Brianna’s Rule 60(b) Motion Were Clearly Erroneous.
              The superior court found that Brianna “may” be entitled to relief under
Rule 60(b)(1) and that, even if she was not so entitled, she was entitled to relief under
Rule 60(b)(6).16 David argues that Brianna’s agreement to the property settlement was
“knowing and voluntary” and thus she was not entitled to relief under any of the
subsections of Rule 60(b).
              Rule 60(b) allows relief from a judgment, o rder, or proceeding for the
following reasons:
              (1) mistake, inadvertence, surprise or excusable neglect;
              (2) newly discovered evidence which by due diligence could
              not have been discovered in time to move for a new trial
              under Rule 59(b);
              (3) fraud (whether heretofore denominated intrinsic or
              extrinsic), misrepresentation, or other misconduct of an
              adverse party;
              (4) the judgment is void;
              (5) the judgment has been satisfied, released, or discharged,
              or a prior judgment upon which it is based has been reversed
              or otherwise vacated, or it is no longer equitable that the
              judgment should have prospective application; or
              (6) any other reason justifying relief from the operation of the
              judgment.




       16
               Case law dictates that “[c]lause (6) and the first five clauses of
Rule 60(b) . . . are mutually exclusive” such that “[r]elief under clause (6) is not available
unless the other clauses are inapplicable.” O’Link v. O’Link, 632 P.2d 225, 229 (Alaska
1981).

                                            -13-	                                       6889
              “ ‘Rule 60(b), in its entirety, attempts to preserve the delicate balance
between the conflicting principles that litigation be brought to an end and that justice be
done in light of all the facts.’ ”17 The rule, however, “does not allow trial courts to
indulge a party’s discontent over the effects of its bargain. Accordingly, when a party
makes a deliberate, strategic choice to settle[,] she cannot be relieved of such a choice
merely because her assessment of the consequences was incorrect.”18
              The two subsections at issue in the instant case are (1) and (6).19 We have
described the distinction between these two subsections as follows:
              Alaska case law does not clearly pinpoint which claims for
              relief are properly cognizable under Rule 60(b)(1). However,
              it appears that when a party is seeking relief due to the
              movant’s mistake or neglect the claim falls under
              Rule 60(b)(1); but when the parties are mutually mistaken the
              claim falls under Rule 60(b)(6).[20]
Here, the trial court based its Rule 60(b)(1) determination on its finding that Brianna
made a unilateral mistake.      We begin by examining what constitutes “mistake,
inadvertence, surprise or excusable neglect” under this subsection.




      17
             Lowe v. Lowe, 817 P.2d 453, 459 (Alaska 1991) (quoting Livingston v.
Livingston, 572 P.2d 79, 85 (Alaska 1977)).
       18
              Dickerson v. Williams, 956 P.2d 458, 466 (Alaska 1998) (quoting
Andrulonis v. United States, 26 F.3d 1224, 1235 (2d Cir.1994)) (internal quotation marks
and alterations omitted).
       19
              As noted above, Brianna initially also sought relief under subsection (3),
claiming that David defrauded her, but the superior court found that David’s actions “did
not constitute fraud or misrepresentation,” and Brianna does not appeal this finding.
       20
Will. v. Crawford, 982 P.2d 250, 255 (Alaska 1999) (emphasis in
original) (citations omitted).

                                           -14-                                      6889

              1.     Rule 60(b)(1)
              Our decisions, “like those of [our] federal counterparts, have neither
expressly distinguished the separate grounds for relief under Rule 60(b)(1)[,] nor set
forth tests for them.”21 “We have stressed, though, that to gain relief for excusable
neglect a party must show not only ‘neglect,’ but a valid ‘excuse’ therefor.” 22 We have
noted that “deliberate . . . conduct is never mistake or excusable neglect.” 23 Finally, we
will not find a ‘mistake’ where no facts in the record support a party’s claim of lack of
understanding.24
              Here, the superior court examined Brianna’s Rule 60(b)(1) claims under the
rubric of “mistake,” and found that Brianna mistakenly believed the parties’ house was
David’s separate property.25 The court found that Brianna’s mistake resulted in a


       21
              Dickerson, 956 P.2d at 465.
       22
              Id.
      23
            Id. (quoting 12 JAMES T. M C LAUGHLIN           ET AL .,   M OORE ’S FEDERAL
PRACTICE ¶ 60.41(1)(c)(i), at 60-88 (3d ed. 1997)).
       24
              See, e.g., Dickerson v. Goodman, 161 P.3d 1205, 1207-08 (Alaska 2007).
       25
             Brianna’s emphasis in her 60(b) motion on her “deteriorated health” may
also suggest a claim under the rubric of “excusable neglect.” In order to suffice as
excusable neglect, a medical disability must both cause the neglect and be “genuine and
severe.” Rapoport v. Tesoro Alaska Petroleum Co., 790 P.2d 1374, 1377 (Alaska 1990).
In Rapoport, we concluded that a claim of medical disability did not constitute excusable
neglect where the party, during the period of claimed disability, corresponded with the
opposing party, and participated in complex business dealings. Id.
               Here, Brianna corresponded with David’s attorney, Connors, during the
course of her medical troubles, from the moment she negotiated a $3,000 advance on the
divorce settlement to her final settlement award. She participated in and demanded two
re-drafts of the original settlement agreement from Connors. When the parties reached
                                                                           (continued...)

                                           -15-                                      6889

settlement agreement that “did not equally divide the assets and debts of the marriage.”
The court explained that Brianna believed the house belonged to David because
“David . . . argued that the house was premarital property due to its location.” The court
cited an affidavit David submitted in February 2010 in response to Brianna’s Rule 60(b)
motion, in which David stated that he “owned the real property that was awarded to me
prior to my marriage to [Brianna].”
             At most, this statement, made months after the settlement, is evidence of
what David believed about the house. The court did not cite, and we have been unable
to discover in the record, any evidence that Brianna believed the house belonged solely
to David. On the contrary, Brianna testified at the time of the settlement that she “knew
[the house] was marital property” because she knew the couple “built it together.”
(Emphasis added.) Further, Brianna testified she and David never discussed whether the
house was marital property and that she had “no idea” about whether the house’s title
had any effect on its legal status. David testified that he and Brianna “talked over and
over about the house and . . . in her opinion, it was something that I should keep because
at the time, she was wanting to move on.” David also testified Brianna told him “you
should have the house because you have the kids, [and] it would be good for the children
to stay in the house because that’s what they’re used to.” Similarly, Sandra Mayo
testified Brianna “didn’t care about what the house was[,] but she wanted cash so she
[could] live and go to school, [and do] what she needed to do.” Finally, when Brianna
signed the settlement agreement, she did so having read the provision stating that the


      25
         (...continued)
the third and final draft, Brianna sat in Connors’s office and read through the agreement
before signing it. Paralegal Sandra Mayo testified Brianna “was always clear-eyed,”
“very presentable,” and “knew what she had wanted” during the meetings at the office.
In particular, Brianna was “adamant” that the agreement not require her to pay child
support.

                                          -16-                                      6889

cash payment she received was “specifically in exchange for [Brianna’s] knowing waiver
of any and all claims against the residence/real property.”
              In short, there is no evidence in the record that Brianna believed the house
belonged only to David at the time of the settlement. By all accounts Brianna was either
fully aware that she held an interest in the house, was not entirely certain about the status
of the house, or simply did not care about the house’s marital or non-marital status
because her primary goal in the settlement was to obtain up-front, liquid assets. Having
reviewed the record before us, we must conclude that the court’s determination that
Brianna “may” be entitled to relief under Rule 60(b)(1) because she mistakenly believed
“that the parties’ marital home was David’s separate property” was based on a clearly
erroneous factual finding.
              2.     Rule 60(b)(6)
              Rule 60(b)(6) provides for relief for “any other reason justifying relief from
the operation of the judgment.” The clause is reserved for “extraordinary circumstances”
that are “not covered by the preceding clauses.”26 We have stated that “Rule 60(b) in
general, and clause (6) in particular, should be liberally construed to enable courts to
vacate judgments whenever such action is necessary to accomplish justice.”27 We have
also warned, however, that “[t]he broad power granted by clause (6) is not for the
purpose of relieving a party from free, calculated, and deliberate choices he has made.
A party remains under a duty to take legal steps to protect his own interests.”28 In short,
“in reaching the conclusion that a party is entitled to relief from judgment under


       26
              O’Link v. O’Link, 632 P.2d 225, 229 (Alaska 1981) (citations omitted).
       27
              Id. at 230 (citations omitted).
       28
          Id. at 229-30 (quoting 11 C. W RIGHT & A. M ILLER , FEDERAL PRACTICE AND
PROCEDURE § 2864, at 213-14 (1973)).

                                            -17-                                       6889

Rule 60(b)(6), we balance the interest in the finality of judgments against the interest in
granting relief from judgment when justice so requires.”29
              In Foster v. Foster, we affirmed a grant of relief under Rule 60(b)(6) from
a property division when: (1) the fundamental, underlying assumption of the parties’
dissolution agreement had been destroyed; (2) the parties’ property division was poorly
thought out; (3) the property division was reached without the benefit of counsel; and (4)
the asset in controversy was the parties’ principal asset.30 Following Foster, we have
continued to apply these four factors, but we have “never held that all of these factors are
essential for a finding of ‘extraordinary circumstances.’ Rule 60(b)(6) is, after all, a
catch-all provision . . . .”31 Accordingly, the four factors first enunciated in Foster “are
not strictly necessary conditions but, rather, are particular instantiations of the equitable
factors required to overcome the principle that, at some point, litigation must be brought
to an end.”32 Trial courts should use these factors when appropriate, but should also bear
in mind the flexible nature of Rule 60(b)(6), keeping in mind that “[t]he broad power
granted by clause (6) is not for the purpose of relieving a party from free, calculated, and




       29
             Clauson v. Clauson, 831 P.2d 1257, 1261 (Alaska 1992) (alterations
omitted) (quoting Norman v. Nichiro Gyogyo Kaisha, Ltd., 761 P.2d 713, 717 (Alaska
1988)).
       30
              684 P.2d 869, 872 (Alaska 1984).
       31
              Clauson, 831 P.2d at 1260-61.
       32
            Id. (quoting Lowe v. Lowe, 817 P.2d 453, 459 (Alaska 1991)) (internal
quotation marks and alterations omitted).

                                            -18-                                       6889

deliberate choices he has made”33 and that the clause is reserved for “extraordinary
circumstances.”34
              Here, the superior court found the facts of this case met all four Foster
factors. With respect to the first factor, the court found that “the fundamental, underlying
assumption of the dissolution agreement has been destroyed” because when the parties
signed the agreement “at least Brianna believed that she held no interest in the house,”
when in fact the house had been “transmuted into marital property during the parties’
marriage.” As discussed above, it was clear error for the court to find that Brianna
believed the house was David’s separate property, as there is no evidence in the record
to support this finding. Again, Brianna herself testified that at the time of the settlement
she knew the couple “built [the house] together” and David testified that he and Brianna
“talked over and over about the house” and Brianna told David to keep it because she
wanted to move on. Brianna also thought about the needs of her children at the time,
knew David had custody of them, and wanted David to have the house in part to provide
for the needs of the children. This record reveals, simply, that Brianna sought a
settlement agreement that gave her readily-available liquid assets in the form of David’s
401(k) asset and David’s payment of Brianna’s outstanding medical bills. As previously
noted, Rule 60(b)(6) “does not allow trial courts to indulge a party’s discontent over the
effects of its bargain,”35 and “when a party makes a deliberate, strategic choice to settle[,]



       33
           O’Link, 632 P.2d at 229-30 (quoting 11 C. W RIGHT & A. M ILLER , FEDERAL
PRACTICE AND PROCEDURE § 2864, at 213-14 (1973)).
       34
              Id. at 230.
       35
             Dickerson v. Williams, 956 P.2d 458, 466 (Alaska 1998) (quoting
Andrulonis v. United States, 26 F.3d 1224, 1235 (2d Cir. 1994)) (internal quotation
marks and alterations omitted).

                                            -19-                                        6889

she cannot be relieved of such a choice merely because her assessment of the
consequences was incorrect.”36
              Because there is no evidence that Brianna believed the house was David’s
separate property, there is also no evidence such a belief was a fundamental, underlying
assumption of the parties’ agreement. The superior court’s analysis of Brianna’s motion
under Rule 60(b)(6), then, was based on a clearly erroneous factual finding. Because the
superior court’s decision granting relief to Brianna under Rule 60(b)(1) and 60(b)(6)
rested on the same clearly erroneous factual conclusion, we reverse the court’s
Rule 60(b) order and remand the case for the court to reconsider Brianna’s Rule 60(b)
motion consistent with our opinion.
       B.     Valuation Of The Marital Property
              David argues the court made several errors in its valuation and division of
the property in its final order. First, he argues the court “should have valued [the home]
as of [the parties’] agreed separation date, November 2008, which would have separated
out the increase in value attributable to improvements David made since the divorce, to
comport with the rule that, post-divorce, the parties[’] financial fortunes, or misfortunes,
are to be separate.” Second, David argues the court erred because it did not “include the
appreciation in David’s Retirement fund, from which [Brianna’s] cash distribution came,
when it redistributed the marital property.” David argues that the fund should be valued
at $37,583.45, rather than $30,523.39, to reflect an appreciation of 23.13% between 2009
and 2011. Because these arguments were briefed, we will address them to provide
guidance to the trial court — although we recognize that they may be mooted by the trial
court’s resolution of Brianna’s Rule 60(b) motion on remand.




       36
              Id.

                                           -20-                                       6889
              1.     The valuation of the home
              In Ogard v. Ogard we established that “[o]rdinarily . . . the date of
valuation . . . should be as close as practicable to the date of trial.”37 We also noted,
however, that “there may be special situations in which the date of separation is more
appropriate,” including, for example, when “the value of marital property increases due
to the efforts of one of the spouses.”38
              Here the superior court, in accord with the general rule set forth in Ogard,
determined the value of the home at the time of trial and estimated that it was worth
between $120,000 and $150,000. The court left the exact amount to be determined by
the sale price. The court acknowledged that David made improvements to the house, but
found that “the parties have both done post-separation work on the house, and that any
work done on the house that augmented the value of the house . . . will be left untouched
by the court because of the difficulty in figuring out the proportionate shares of the work
and the valuation (assuming [Brianna] was able to repair the septic system).” The court
also found that the “benefit [David] received from living in the house balances against
the amounts he put into improving the house when he lived in the house.”
              The superior court correctly applied the general principles of valuation, but
the findings underlying that application are inadequate. In particular, the court did not
explain why it would have been too difficult to determine the value of the proportionate
shares of the work both parties performed on the house post-separation. On remand, if
the superior court again grants Brianna Rule 60(b) relief and reinstates its prior property
division, the court must reconsider the relative value of the repairs and improvements
each party made to the home post-separation. If indeed such a valuation proves too


       37
              808 P.2d 815, 819 (Alaska 1991).
       38
              Id. at 820 (citation omitted).

                                           -21­                                      6889
difficult to determine, the court will be required to provide an explanation of why this
is so, such as incomplete records or conflicting testimony.39
              2.	    The valuation of the parties’ rent-free use of the marital
                     premises
              “[W]here the use of marital property after separation effectively excludes
the other spouse, the rules of cotenancy require payment to the marital estate of the fair
market rental value for use of the property.”40 In other words, the court must also
consider whether “any benefit . . . [David or Brianna] may have imparted to the marital
estate was offset by the benefit [either] received from the estate by living rent-free.”41
              Here the parties separated and Brianna left the home in late 2008. In March
2009 Brianna returned to Fairbanks. David and the children moved out of the house
prior to Brianna’s arrival and she moved in. In mid-March the superior court granted
David’s motion for temporary orders, awarding David primary physical custody of the
children and sole use of the family home. As a result Brianna departed the home in late
March 2009. In May 2011 the court granted Brianna’s motion for possession of the
marital home.
              As above, if the superior court grants Brianna Rule 60(b) relief and
reinstates its prior property division, the court must also address the relative rental value



       39
              See, e.g., Lang v. Lang, 741 P.2d 1193, 1195 (Alaska 1987) (stating that the
trial court “has a duty by sufficiently detailed and explicit findings to give this court a
clear understanding of the basis of the trial court’s decision, and to enable it to determine
the ground on which the trial court reached its decision.” (quoting Merrill v. Merrill, 368
P.2d 546, 548 (Alaska 1962)) (internal quotation marks omitted)).
       40
              Rodriguez v. Rodriguez, 908 P.2d 1007, 1013 (Alaska 1995) (citing Wood
v. Collins, 812 P.2d 951, 958 (Alaska 1991)).
       41	
              Id.

                                            -22-	                                      6889

of the home post-separation and determine whether there should be any credit or set-off
to account for the fact that the parties each lived in the house rent-free.
              3.     The valuation of Brianna’s cash distribution
              As noted above, in Ogard we established that marital property is to be
valued at the time of trial or, in some instances, at the time of separation. Here, the value
of Brianna’s cash distribution was $0 at the time of trial because Brianna had spent the
funds by that date. The value of the funds at the time of separation was approximately
$32,936.00, or $24,523.69 net received, according to the findings of the superior court.
The court chose to value the payment at the time of separation and credit that value
against Brianna in the final property division.42 Thus, of the two options available to the
court with respect to the valuation of the cash payment, the court chose the option more
favorable to David. Nevertheless, David argues that the court should have pursued a
third option whereby the court would value the cash payment by calculating the amount
by which the funds would have appreciated had they remained in David’s 401(k)
account. This approach would involve considerable speculation and is not supported by
our case law. The superior court properly avoided such speculation and did not err in
its valuation of the 401(k) cash distribution to Brianna.




       42
               Typically, a marital asset spent by one party after separation may be
recaptured only when that party has wasted or otherwise misused the asset. See, e.g.,
Day v. Williams, 285 P.3d 256, 260 (Alaska 2012). Here there were no findings that
Brianna wasted or misused the funds. Nevertheless, in the unusual circumstances
presented here — in which an asset was spent after being transferred to one party in a
binding settlement agreement that was later confirmed in a final divorce decree — it was
not error for the court to recapture the funds and credit them against Brianna.

                                            -23-                                       6889

       C.     The Superior Court’s Award Of Attorney’s Fees Must Be
              Reconsidered on Remand.
              Because we are reversing the superior court’s Rule 60(b) order and
remanding for further proceedings, the court’s award of attorney’s fees must also be
vacated. The court shall reconsider the issue of attorney’s fees in light of its findings on
remand.
V.     CONCLUSION
              We REVERSE the superior court’s grant of Rule 60(b) motion relief,
VACATE its attorney’s fee award, and REMAND for further proceedings consistent
with this opinion.




                                           -24-                                       6889